DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                      v.

                               DWAYNE MOSS,
                                 Appellee.

                               No. 4D16-2522

                               [ July 19, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 10-17814 CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Mobley v. State, 197 So. 3d 572 (Fla. 4th DCA 2016), rev.
denied, No. SC16-936 (Fla. June 6, 2016).

GROSS, MAY and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.